United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1040
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Larry Haney,                              *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: December 7, 2005
                                 Filed: December 13, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Larry Haney appeals the district court’s1 denial of his motion to expunge his
criminal record and its refusal to reconsider the denial. We cannot say that the district
court abused its discretion in concluding that Haney’s case did not present unusual
or exceptional circumstances warranting the extraordinary remedy of expungement,
or in declining to reconsider the denial of relief. See Schinzing v. Mid-States
Stainless, Inc., 415 F.3d 807, 813 (8th Cir. 2005); Geary v. United States, 901 F.2d


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
679, 679-80 (8th Cir. 1990); United States v. Bagley, 899 F.2d 707, 708 (8th Cir.),
cert. denied, 498 U.S. 938 (1990). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-